Detailed Office Action
Notice of Pre-AIA  or AIA  Status
1a. 	 The present application is being examined under the pre-AIA  first to invent provisions. 
1b.	Receipt of the terminal disclaimer filed on 08 November 2021 is acknowledged.   
Claim Status:
1c.	Claims 75, 79-84 are pending and are under consideration.  

Response to Applicants’ amendment and arguments:
2. 	The following objections and/or rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	The rejection of claims 79-84 made on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 8,163,879, is withdrawn. Applicant has timely filed the required terminal disclaimer. 
Conclusion:
3.	Claim 75 and 79-84 are allowed. 


Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        23 November 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647